                Case 6:20-cv-01096 Document 1 Filed 12/01/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


FLEET CONNECT SOLUTIONS LLC,
a Texas limited liability company,                     CIVIL ACTION FILE NO.

                   Plaintiff,                          6:20-cv-1096
v.
                                                       JURY TRIAL DEMANDED
MELTON TRUCK LINES, INC., a foreign
corporation.

                   Defendant.

                          COMPLAINT FOR PATENT INFRINGEMENT

         This is an action for patent infringement under 35 U.S.C. § 271, et seq., in which Plaintiff

Fleet Connect Solutions LLC (“Fleet Connect”), makes the following allegations against

Defendant Melton Truck Lines, Inc. (“Melton”):

                                                Parties

         1.       Fleet Connect is a limited liability company formed under the laws of Texas with

its registered office address located in Austin, Texas.

         2.       Upon information and belief, Melton is a foreign corporation with an office

located in this district at 425 N. Americas Avenue, El Paso, Texas, 79907. Melton may be served

with process upon its registered agent, Michael Dargel, at the following address: 808 North 161st

East Avenue, Tulsa, Oklahoma, 74116.

                                         Nature of the Action

         3.       This is a civil action for the infringement of U.S. Patent No. 7,260,153 (attached

as Exhibit A, the “153 Patent”).



{FLEECO/00002/00507951}                            1
                Case 6:20-cv-01096 Document 1 Filed 12/01/20 Page 2 of 4




         4.       Fleet Connect is the owner by assignment of the 153 Patent, including the right to

recover damages for past and ongoing infringement of the 153 Patent.

                                       Jurisdiction and Venue

         5.       This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, including 35 U.S.C. § 271, et seq.

         6.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and

1400(b). Melton maintains a regular and established place of business in this District, has

transacted business in this District, and committed acts of patent infringement in this District.

         7.       Melton is subject to this Court’s specific and general personal jurisdiction

pursuant to due process, due at least to its substantial business in this forum, including (i) certain

of the infringements alleged herein; and (ii) regularly doing or soliciting business, engaging in

other persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in Texas and in this District.

                    The 153 Patent and Melton’s Infringement of the 153 Patent

         8.       The 153 Patent (Exhibit A) lawfully issued on August 21, 2007. The 153 Patent

claims priority to Provisional Application No. 60/429,018, filed on November 26, 2002,

Provisional Application No. 60/419,306, filed on October 18, 2002, and Provisional Application

No. 60/409,048, filed on September 9, 2002. The 153 Patent is titled “Multi Input Multi Output

Wireless Communication Method and Apparatus Providing Extended Range and Extended Rate

Across Imperfectly Estimated Channels”.

         9.       The 153 Patent is valid and enforceable.




{FLEECO/00002/00507951}                             2
                 Case 6:20-cv-01096 Document 1 Filed 12/01/20 Page 3 of 4




         10.      The Accused Instrumentality in this case is the MCP 200 unit by Omnitracs. On

information and belief, Melton uses the Accused Instrumentality as part of its fleet management

devices and systems.

         11.      A claim chart, incorporated herein by reference, is attached hereto as Exhibit B

comparing the Accused Instrumentality to the elements of the asserted claim of the 153 Patent on

an element-by-element basis to show that the Accused Instrumentality practices at least one

claim of the 153 Patent.

                                                Count 1:
                          Infringement of U.S. Patent No. 7,260,153 (153 Patent)

         12.      Fleet Connect herein incorporates the contents of the preceding paragraphs 1-11

as if restated fully herein.

         13.      Melton has infringed one or more claims of the 153 Patent under 35 U.S.C.

§ 271(a). Melton has infringed the 153 Patent by using the Accused Instrumentality in the United

States. For example, see the claim chart attached hereto as Exhibit B and hereby incorporated by

reference.

         14.      As a result of the continuing infringement of the 153 Patent, Fleet Connect has

suffered damages, and is entitled, at a minimum, to recover a reasonable royalty to compensate

for the infringement.

                                            Prayer for Relief

         Wherefore, Fleet Connect respectfully requests that this Court enter judgment against

Melton as follows:

         a) The Accused Instrumentality as utilized by Melton infringes the 153 Patent, literally

               or, alternatively, under the Doctrine of Equivalents;




{FLEECO/00002/00507951}                             3
                Case 6:20-cv-01096 Document 1 Filed 12/01/20 Page 4 of 4




         b) Fleet Connect is entitled to its damages resulting from these infringements in the

              amount that is no lower than a reasonable royalty, together with prejudgment and post-

              judgment interest thereon;

         c) Fleet Connect be awarded an accounting for any post-verdict infringement; and

         d) The Court grant Fleet Connect such other and additional relief as the Court determines

              to be just and proper.

                                       Demand for Jury Trial

         Fleet Connect hereby demands a trial by jury on all claims and issues so triable.

         DATED this 1st day of December, 2020.

                                               RESPECTFULLY SUBMITTED,

                                               /s/ David N. Deaconson
                                               David N. Deaconson
                                               Texas Bar Card No. 05673400
                                               Pakis, Giotes, Page & Burleson, P. C.
                                               P. O. Box 58
                                               Waco, TX 76703
                                               Tel: (254) 297-7300
                                               Fax: (254) 297-7301
                                               deaconson@pakislaw.com

                                               Local Counsel for Plaintiff

                                               -and-

                                               Steven G. Hill
                                               Pro Hac Vice forthcoming
                                               Georgia Bar No. 354658
                                               HILL, KERTSCHER & WHARTON, LLP
                                               3350 Riverwood Parkway
                                               Atlanta, Georgia 30339
                                               Tel.: (770) 953-0995
                                               Fax: (770) 953-1358
                                               sgh@hkw-law.com

                                               Lead Counsel for Plaintiff

{FLEECO/00002/00507951}                           4
